Citation Nr: 1727565	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  11-01 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for meralgia paresthetica of the cutaneous nerve of the lower extremities (LE) as secondary to service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel
INTRODUCTION

The Veteran served on active duty from June to December 1992.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2010 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida, which-in pertinent part, denied the benefit sought on appeal.  The RO in Newark, New Jersey, exercises current jurisdiction of the claims file.

The Veteran appeared at a Board hearing at the RO in September 2011 before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is of record and has been reviewed.

In September 2013 and September 2016 the Board remanded the case to the Appeals Management Center) (now named the Appeals Management Office (AMO)) for additional development.


FINDING OF FACT

The preponderance of the evidence is against a finding that meralgia paresthetica is either due to or aggravated by the service-connected lumbar spine disability.


CONCLUSION OF LAW

The requirements for entitlement to service connection for meralgia paresthetica of the LEs as secondary to the service-connected lumbar spine disability have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.310 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and to Assist

Prior to issuance of the January 2010 rating decision, via a July 2009 letter, the Agency of Original Jurisdiction (AOJ) provided the Veteran with time- and content-compliant VCAA notice.  Neither the Veteran nor his representative has asserted any notice error or cited and specific prejudice as a result.  In short, the Board finds that VA complied with the VCAA notice requirements.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's VA treatment records, to include the Compensation and Pension examination reports, are in the claims file.  Further, the Board twice remanded the case to insure that all relevant records are in the file and to obtain clarification of the medical nexus opinion.  Neither the Veteran nor his representative has asserted that there are additional records to obtain, or any error related to the duty to assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  As such, the Board may address the merits of the appeal.

Applicable Legal Requirements

A disability which is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  Further, a disability which is aggravated by a service-connected disorder may be service connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).
In order to establish entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  
See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Board must fully consider the lay evidence of record.  Davidson, 581 F.3d at 1316.  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno, 6 Vet. App. at 470 (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).
 
When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Caluza v. Brown, 7 Vet. App. 498, 511 91995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 
1 Vet. App. 49, 57-58 (1990).

Discussion
   
Pursuant to a June 1993 rating decision, service connection is in effect for a lumbar spine disability, and there is a current diagnosis of meralgia paresthetica.  Hence, Wallin elements 1 and 2 are established by the evidence, thus leaving the question of whether element 3, a nexus-either by causality or aggravation, is proved.

At the August 2009 VA examination, the Veteran complained of low back pain that radiated to both thighs and into his legs.  He reported that his legs felt like they were falling asleep.  In addition to pathology identified as due to lumbar radiculopathy, the examiner opined that the Veteran had symptoms consistent with meralgia paresthetica, specifically a lesion of the right lateral femoral cutaneous nerve.  The examiner also opined that the Veteran's quadriceps pain most likely was related to meralgia paresthetica, as documented from electrodiagnostic testing performed in October 2004.  (08/09/2009 VBMS-VA Examination, p. 8)  The examiner, did not, however, discuss the meralgia paresthetica any further.

In September 2013, the Board remanded for the examiner to opine whether the meralgia paresthetica was caused or aggravated by the service-connected lumbar spine disability.  The examiner reviewed the claims file again, including records added since the 2009 examination, and opined that there was not at least a 50-percent probability that the bilateral meralgia paresthetica was caused by the lumbar spine disability.  The examiner's rationale was that an MRI revealed possible right lumbar nerve root involvement.  With regard to the meralgia paresthetica, the Veteran's bilateral symptoms could not be attributed to the back condition because the nerve fibers at the L1 level involved with the distribution of pain were clearly not involved with the findings of either the MRI or EMG.  The examiner then noted that the Veteran's risk factors for meralgia paresthetica were obesity, diabetes, and age; and, that the Veteran appeared to be overweight.  (10/16/2013 VBMS-VA Examination, p. 2)

The Board remanded again in September 2016 so that the examiner could address the issue of aggravation.  In a November 2016 addendum, the examiner noted that the Veteran had a bilateral lumbosacral radiculopathy that likely affected the L5/S1 nerve roots.  In addition, the Veteran has bilateral meralgia paresthetica which is related to the lateral femoral cutaneous nerve, which typically originates from the L2 and L3 upper lumbar nerve roots.  The examiner opined that meralgia paresthetica is typically related to obesity (especially weight changes), wearing pants/belt too tight, pregnancy, and diabetes.  As such, the Veteran's meralgia paresthetica would not be affected by his lumbar spine condition, which affected his lower lumbar spine and associated nerve roots.  The examiner noted that the Veteran is overweight and opined that was most likely what is responsible for his meralgia paresthetica.  Therefore, the examiner opined that there is less than a 50-percent probability that the service-connected lumbar spine disability aggravates the meralgia paresthetica.  (11/03/2016 VBMS-C&P Exam, DBQ Opinion)

There is nothing in the evidence of record that contradicts the examiner's opinion, and he provided a clear rationale for the opinion.  Hence, the Board finds it highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board notes that the Veteran had previously disavowed an intent to pursue service connection for meralgia paresthetica, (see 11/30/2010 VBMS-VA Form 9) as he had asserted that his claim was for lumbar radiculopathy of the lower extremities, which the Board allowed in a September 2013 decision.  Nonetheless, the Veteran had asserted that all of his pain was due to the lumbar spine disability.  The Board acknowledges the Veteran's competency to report the symptoms that he has experienced, to include pain.  See 38 C.F.R. § 3.159(a)(2).  Further, there are certain conditions on which a lay person may be competent to opine on etiology, a matter which the Board must determine on a case-by-case basis.  See Jandreau, 492 F. 3d at 1376-77; 38 C.F.R. § 3.159(a)(1).  The Board finds, however, that opining on whether particular pain is caused or aggravated by a certain disability requires medical training.  There is no evidence that the Veteran has medical training.  Hence, his personal opinion on the issue is not probative.

The Board also notes the examiner's opinion that the Veteran's obesity causes or contributes to his meralgia paresthetica, and also notes the Veteran's assertions that his disabilities have caused him to gain weight due to his claimed inability to exercise.  The General Counsel, VA, has interpreted the relevant legislation and regulations has excluding obesity from the definition of a disability for VA purposes.  Hence, it is not subject to service connection on a direct or secondary basis.  VAOPGCPREC No. 1-2017 (Jan. 6, 2017).

Thus, while Wallin elements 1 and 2 are shown by the evidence, in light of all of the above, the Board finds that the preponderance of the evidence shows the absence of a causal or aggravating nexus.  Hence, the claim is disallowed.  38 C.F.R. § 3.310.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999). 


ORDER

Entitlement to service connection for meralgia paresthetica of the cutaneous nerve of the left lower extremity as secondary to service-connected lumbar spine disability is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


